 
 
I 
112th CONGRESS
1st Session
H. R. 3238 
IN THE HOUSE OF REPRESENTATIVES 
 
October 18, 2011 
Mr. Pascrell (for himself and Mr. LoBiondo) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for an investment tax credit related to the production of electricity from offshore wind. 
 
 
1.Short titleThis Act may be cited as the Incentivizing Offshore Wind Power Act. 
2.Qualifying offshore wind facility credit 
(a)In generalSection 46 of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (5), by striking the period at the end of paragraph (6), and by adding at the end the following new paragraph: 
 
(7)the qualifying offshore wind facility credit.. 
(b)Amount of creditSubpart E of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 48D the following new section: 
 
48E.Credit for offshore wind facilities 
(a)In generalFor purposes of section 46, the qualifying offshore wind facility credit for any taxable year is an amount equal to 30 percent of the qualified investment for such taxable year with respect to any qualifying offshore wind facility of the taxpayer. 
(b)Qualified investment 
(1)In generalFor purposes of subsection (a), the qualified investment for any taxable year is the basis of eligible property placed in service by the taxpayer during such taxable year which is part of a qualifying offshore wind facility. 
(2)Certain qualified progress expenditures rules made applicableRules similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect on the day before the enactment of the Revenue Reconciliation Act of 1990) shall apply for purposes of this section. 
(c)DefinitionsFor purposes of this section— 
(1)Qualifying offshore wind facility 
(A)In generalThe term qualifying offshore wind facility means an offshore facility using wind to produce electricity. 
(B)Offshore facilityThe term offshore facility means any facility located in the inland navigable waters of the United States, including the Great Lakes, or in the coastal waters of the United States, including the territorial seas of the United States, the exclusive economic zone of United States, and the outer Continental Shelf of the United States. 
(2)Eligible propertyThe term eligible property means any property— 
(A)which is— 
(i)tangible personal property, or 
(ii)other tangible property (not including a building or its structural components), but only if such property is used as an integral part of the qualifying offshore wind facility, and 
(B)with respect to which depreciation (or amortization in lieu of depreciation) is allowable. 
(d)Qualifying credit for offshore wind facilities program 
(1)Establishment 
(A)In generalNot later than 180 days after the date of the enactment of this section, the Secretary, in consultation with the Secretary of Energy and the Secretary of the Interior, shall establish a qualifying credit for offshore wind facilities program to consider and award certifications for qualified investments eligible for credits under this section to qualifying offshore wind facility sponsors. 
(B)LimitationThe total amount of megawatt capacity for offshore facilities with respect to which credits may be allocated under the program shall not exceed 3,000 megawatts. 
(2)Certification 
(A)Application periodEach applicant for certification under this paragraph shall submit an application containing such information as the Secretary may require beginning on the date the Secretary establishes the program under paragraph (1). 
(B)Period of issuanceAn applicant which receives a certification shall have 5 years from the date of issuance of the certification in order to place the facility in service and if such facility is not placed in service by that time period, then the certification shall no longer be valid. 
(3)Selection criteriaIn determining which qualifying offshore wind facilities to certify under this section, the Secretary shall— 
(A)take into consideration which facilities will be placed in service at the earliest date, and 
(B)take into account the technology of the facility that may lead to reduced industry and consumer costs or expand access to offshore wind. 
(4)Review and redistribution 
(A)ReviewNot later than 4 years after the date of the enactment of this section, the Secretary shall review the credits allocated under this section as of such date. 
(B)RedistributionThe Secretary may reallocate credits awarded under this section if the Secretary determines that— 
(i)there is an insufficient quantity of qualifying applications for certification pending at the time of the review, or 
(ii)scheduled placed-in-service dates of previously certified facilities have been significantly delayed and the Secretary determines the applicant will not meet the timeline pursuant to paragraph (2)(B). 
(C)ReallocationIf the Secretary determines that credits under this section are available for reallocation pursuant to the requirements set forth in paragraph (2), the Secretary is authorized to conduct an additional program for applications for certification. 
(5)Disclosure of allocationsThe Secretary shall, upon making a certification under this subsection, publicly disclose the identity of the applicant and the amount of the credit with respect to such applicant. 
(e)Denial of double benefitA credit shall not be allowed under this section with respect to any facility if— 
(1)a credit has been allowed to such facility under section 45 for such taxable year or any prior taxable year, 
(2)a credit has been allowed with respect to such facility under section 46 by reason of section 48(a) or 48C(a) for such taxable or any preceding taxable year, or 
(3)a grant has been made with respect to such facility under section 1603 of the American Recovery and Reinvestment Act of 2009.. 
(c)Conforming amendments 
(1)Section 49(a)(1)(C) of the Internal Revenue Code of 1986 is amended— 
(A)by striking and at the end of clause (v), 
(B)by striking the period at the end of clause (vi) and inserting , and; and 
(C)by adding after clause (vi) the following new clause: 
 
(vi)the basis of any property which is part of a qualifying offshore wind facility under section 48E.. 
(2)The table of sections for subpart E of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 48D the following new item: 
 
 
48E. Credit for offshore wind facilities.. 
(d)Effective dateThe amendments made by this section shall apply to periods after the date of the enactment of this Act, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990). 
 
